Citation Nr: 1009709	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-36 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1965 to September 
1969 and active service from February 1971 to January 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Veteran participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in July 2009.  A transcript of 
that proceeding has been associated with the Veteran's claims 
file.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the Veteran's bilateral hearing loss disability was 
manifest during service, was manifest within one year of 
separation, or that any current hearing loss disability is 
related to active service.

2.  The preponderance of the evidence is against a finding 
that the Veteran's tinnitus is related to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service and may not be presumed to be.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).
2.  Tinnitus was not incurred in or aggravated by active 
military service.                    38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R.           
§§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R.         
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a);               38 
C.F.R. § 3.159(b).  In addition, they define the obligation 
of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R.          
§ 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the Veteran was provided with VCAA notice 
in May 2008, prior to the August 2008 rating decision.  Thus, 
the timing requirements of Pelegrini have been satisfied.

In the aforementioned correspondence, the RO informed the 
Veteran of what the evidence must show to establish 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  The RO also explained what information and 
evidence he must submit and what information and evidence 
will be obtained by VA.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C.A.          
§ 5103 and 38 C.F.R. § 3.159 (b), as well as the Court's 
holding in Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The May 2008 VCAA notification letter also informed the 
Veteran regarding the assignment of disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records are 
associated with the claims file.  The Veteran has at no time 
identified any outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.  In this 
regard, the Board observes that the Veteran indicated at his 
hearing that he had undergone hearing tests in conjunction 
with his application for a commercial drivers licenses (CDL).  
The record was held open to allow the Veteran the opportunity 
to obtain these records.  However, the record does not 
reflect that such records have been submitted or that the 
Veteran has requested VA to attempt to obtain these records 
on his behalf.  While VA has a duty to assist the Veteran in 
substantiating his claim, that duty is not a one-way street.  
Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd 
v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot 
passively wait for help from VA).  Accordingly, the Board 
finds that any further attempts to secure any additional 
records would be futile.

Furthermore, the Veteran was afforded VA examinations in July 
2008 and August 2008.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  First, the Board 
finds that the August 2008 VA examination is more than 
adequate as it was predicated on a full reading of the 
Veteran's claims file.  The opinion considered all of the 
pertinent evidence of record and the Veteran's statements 
(including his statements of onset of tinnitus during service 
and noise exposure during service), and provided a complete 
rationale for the opinion stated, relying on and citing to 
the records reviewed.  

In addition, the Board finds that the July 2008 VA 
examination is adequate.  In reviewing the report, the Board 
acknowledges that the July 2008 VA examination report 
mistakenly refers to the Veteran's dates of service as 
February 1971 to November 1972.  However, the report shows 
that the examiner reviewed the entire claims file which 
included the Veteran's verified dates of service.  In this 
respect, the examiner noted on the first page of the 
examination report that normal hearing was found after 
military separation in 1978.  This notation is consistent 
with the Veteran's contemporaneous December 1978 separation 
examination report.  In addition, the examiner opined that 
the Veteran's hearing was not related to service as hearing 
was found normal several years after separation from service.  
Although the evidence does not show that the Veteran's 
hearing was within normal limits several years after service, 
the record does reveal that the Veteran's hearing was within 
normal limits in September 1980, over one year and a half 
after separation from service, supporting the examiner's 
opinion.  Thus, the examiners report of normal hearing 
shortly after service is supported by the Veteran's 
contemporaneous treatment records.  Lastly, the Board notes 
that the examiner reported the Veteran's onset of tinnitus as 
1991 at military enlistment, which is inconsistent with the 
Veteran's service dates.  However, as the July 2008 VA 
examiner did not provide an opinion as to the Veteran's 
tinnitus, the Board finds that the mistake is immaterial.  An 
opinion regarding tinnitus was provided in the August 2009 
examination report.  As such, the Board finds that the July 
2008 VA examination report is adequate as it discusses the 
pertinent evidence of record, considered the Veteran's 
statements, and provided a rationale for the provided 
opinion.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claims.  Accordingly, the Board will proceed 
with appellate review.



Legal Criteria

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§  1110, 1131 (West 2002). Notwithstanding the 
above, service connection may be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in or 
aggravated by service.  38 C.F.R. § 3.303(a) (2009).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a Veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.

Organic disease of the nervous system such as sensorineural 
hearing loss will be presumed to have been incurred in or 
aggravated by service if it had become manifest to a degree 
of 10 percent or more within one year of the Veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R.               §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Analysis

At the outset, the Board notes that the Veteran has been 
diagnosed with a bilateral hearing loss disability and 
tinnitus.  See July 2008 VA examination report.  Thus, the 
first element of Hickson is satisfied, in that the Veteran 
has demonstrated the existence of current diagnoses of 
bilateral hearing loss and tinnitus.  

Turning to the question of in-service disease or injury, the 
Board recognizes the Veteran's contentions that his current 
bilateral hearing loss and tinnitus are related to active 
service.  During the July 2009 hearing, the Veteran testified 
that he felt that his current hearing loss and tinnitus were 
related to noise exposure during his active service.  
Specifically, he asserted that he worked around aircrafts.  
The DD Form 214 shows that the Veteran's military 
occupational specialty (MOS) was electrical repairman and 
calibration specialist during service, which would be 
consistent with his reports of noise exposure during active 
service.

Despite the Veteran's in-service noise exposure, the service 
treatment records are negative for any complaints, treatment, 
or diagnosis of bilateral hearing loss or tinnitus.  With 
respect to the Veteran's first period of active service, the 
April 1965 enlistment examination report reveals audiometric 
findings as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  The ASA results are the figures on the 
left of each column and are not in parentheses.  Since 
November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.)

The service treatment records do not reveal any findings or 
documentation of hearing loss or tinnitus during the 
Veteran's first period of active service.  The August 1969 
separation examination report shows that the Veteran's ears 
were clinically evaluated as normal; however, the Veteran was 
not provided an audiogram.  The report shows that whisper 
voice testing was 15/15 or normal in both ears.  The report 
is negative for any findings or complaints of bilateral 
hearing loss or tinnitus.  

Following separation from the first period of active service, 
the Veteran underwent an examination in November 1970.  The 
audiometric findings were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
25
LEFT
15
10
10
10
10

The aforementioned findings show that the Veteran's bilateral 
hearing was within normal limits.  The examination report was 
negative for any complaints or findings of hearing loss or 
tinnitus.    

With respect to the Veteran's second period of active 
service, the service treatment records do not show that the 
Veteran underwent an enlistment examination report.  However, 
the Veteran was afforded an examination in April 1972 during 
active service.  The examination report shows that the 
Veteran's ears were clinically evaluated as normal.  The 
audiometric findings were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
-
25
LEFT
15
15
15
-
25

The audiometric findings reveal that the Veteran's hearing 
was within normal limits.  The Board notes that the Veteran 
exhibited 25 decibels in the 4000 Hertz threshold for the 
right and left ears.  See Hensley, supra.  However, in 
comparing the April 1972 audiometric findings to those from 
the December 1978 separation examination report, the Board 
observes that there was no upward shift of the auditory 
thresholds and no evidence of a bilateral hearing loss 
disability.  Id.  Indeed, the December 1978 separation 
examination report reveals audiometric findings as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
10
25
LEFT
5
5
0
0
5

As noted above, there is no increase in auditory thresholds 
and the findings are essentially identical or of less 
severity than the April 1972 audiometric findings.  In 
addition, when comparing the December 1978 audiometric 
findings to those recorded in November 1970, there is also no 
increase in auditory thresholds.  The December 1978 
audiometric results show that none of the recorded thresholds 
is greater than 40 decibels and the Veteran does not have at 
least three recorded thresholds in either ear in excess of 26 
decibels.  Therefore, the criteria for a hearing loss 
disability for VA purposes are not shown at the time of 
separation from service.  Moreover, the December 1978 
separation examination report is completely negative for any 
notation or complaint of bilateral hearing loss or tinnitus.  
In the December 1978 report of medical history, the Veteran 
checked no as to experiencing any hearing loss.  The report 
of medical history noted that the Veteran wore glasses, had 
acne, sprained his ankle in 1976 and had a cyst removed from 
his neck at 15, but does not show any complaint or notation 
of hearing loss or tinnitus.  

Following separation from active service, more than one year 
later, the Veteran was provided an examination in September 
1980 for entrance into the U.S. Naval Reserves.  The 
examination report shows that the Veteran's ears were 
clinically evaluated as normal.  The audiometric findings 
were as follows:  







HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
5
30
LEFT
15
15
5
5
15

The Board acknowledges that the Veteran had one reading above 
20 decibels, indicating some degree of hearing impairment.  
See Hensley, supra.  However, none of the recorded thresholds 
is greater than 40 decibels and the Veteran does not have at 
least three recorded thresholds in either ear in excess of 26 
decibels.  Therefore, the criteria for a hearing loss 
disability for VA purposes was not shown at this time.    See 
38 C.F.R. § 3.385.  Furthermore, the examination report does 
not include any findings of a hearing loss disability or 
tinnitus.   

In addition to the absence of any findings of bilateral 
hearing loss disability or tinnitus during active service, 
there is no competent medical evidence of record which 
relates the Veteran's current bilateral hearing loss or 
tinnitus to active service.  With respect to the Veteran's 
claim of entitlement to service connection for bilateral 
hearing loss disability, the Veteran was afforded a VA 
examination in July 2008.  During the July 2008 VA 
examination, the Veteran explained that he was exposed to 
aircraft engine noise in the Navy and aircraft engine noise 
as a civilian field engineer.  The audiometric findings were 
as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
40
50
LEFT
20
15
15
25
40

Speech audiometry (in accordance with the Maryland CNC Test) 
revealed speech recognition of 94 percent in the right ear, 
and 94 percent in the left ear.  The report shows that the 
Veteran has a current bilateral hearing loss disability.  See 
38 C.F.R. § 3.385.  The examiner reviewed the claims file and 
opined that it was not likely that the Veteran's hearing loss 
was related to military acoustic trauma as hearing was normal 
shortly after military separation.  As noted above this 
conclusion is consistent with the September 1980 examination 
report, conducted approximately one year and a half after 
separation from active service, that shows that the Veteran's 
bilateral hearing was within normal limits for VA purposes.  
See 38 C.F.R. § 3.385.  The Veteran was also afforded a VA 
examination in August 2008 to provide an opinion regarding 
his tinnitus.  Again, the Veteran explained that he first 
noticed his tinnitus in 1966 during active navy service 
aboard an aircraft carrier.  He stated that his job as air 
crewman involved frequent exposure to loud jet engine noise.  
In addition, he was a member of the landing party and was 
exposed to small arm and machine gun fire during annual 
weapons training.  As a civilian, he worked as a field 
engineer on an aircraft field from 1981 to 1989.  He stated 
that his tinnitus was not constant, but was recurrent.  He 
stated that he experienced tinnitus one to two times per week 
lasting approximately 5 minutes.  The diagnosis was noted as 
tinnitus.  The examiner opined that it was less likely as not 
that the Veteran's tinnitus was related to active service.  
The examiner pointed out that there was a lack of evidence in 
the claims file of any complaints of tinnitus during service 
and the time between service and the date of the current 
evaluation was over 30 years without evidence of any 
audiologic treatment in the intervening years.  There is no 
medical opinion to the contrary and, therefore, there is no 
objective medical evidence demonstrating that the Veteran's 
current bilateral hearing loss and tinnitus are related to 
military service.  

Furthermore, there is no evidence of any complaints or 
notations related to bilateral hearing loss or tinnitus until 
the Veteran filed his claims of entitlement to service 
connection in 2008, more than 25 years after separation from 
active service.  With regard to the decades-long evidentiary 
gap in this case between active service and the Veteran's 
earliest complaints of hearing loss and tinnitus, the Board 
notes that this absence of evidence constitutes negative 
evidence tending to disprove the claim that the Veteran had 
an injury or disease in service which resulted in chronic 
disability or persistent symptoms thereafter.  Thus, the lack 
of any objective evidence of continuing auditory complaints, 
symptoms, or findings for more than 25 years between the 
period of active duty and his claims for service connection 
is itself evidence which tends to show that the bilateral 
hearing loss and tinnitus did not have their onset in service 
or for many years thereafter.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).

To the extent that the Veteran has attested to having 
chronic/continuous symptomatology of tinnitus and hearing 
loss since service, the Board recognizes that the Veteran can 
attest to factual matters of which he had first-hand 
knowledge, such as in-service noise exposure.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  Furthermore, he 
can attest to decreased hearing and ringing in his ears.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, 
although the Veteran can attest to experiencing symptoms such 
as difficulty hearing and ringing in his ears, the Board must 
address the credibility of the Veteran's statements.  For 
instance, the Board can weigh the absence of contemporaneous 
medical evidence against the lay evidence of record.  See 
Buchanan v. Nicholson, 451 F3d 1331 (2006).  Although the 
Veteran asserts that his bilateral hearing loss disability 
and tinnitus have existed since service, the multiple 
examination reports conducted during the Veteran's two 
periods of active service show that the Veteran's hearing was 
within normal limits and do not reveal any complaints or 
findings of hearing loss or tinnitus.  Indeed, the Veteran 
checked no as to having experienced hearing loss in the March 
1974 and December 1978 reports of medical history and the 
reports of medical history are negative for any complaints of 
tinnitus.  Following service, the Veteran also indicated that 
he did not experience any hearing loss in the September 1980 
report of medical history.  The September 1980 report of 
medical history and examination report are also negative for 
any complaints or notations of tinnitus or hearing loss.  
Thus, the assertions of difficulty hearing and ringing in the 
ears since service are contradicted by contemporaneous 
service treatment records.  In these circumstances, the Board 
gives more credence to the contemporaneous medical evidence 
of record, which is negative for complaints, diagnoses, or 
treatment for tinnitus and hearing loss for more than two 
decades since separation from active service.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence 
has greater probative value than history as reported by the 
veteran) and Maxson, supra.  Lastly, the evidence shows that 
the Veteran did not file his claims for service connection 
for hearing loss and tinnitus until 2008, more than 25 years 
after separation from active service.  See Shaw v. Principi, 
3 Vet. App. 365 (1992) (a Veteran's delay in asserting a 
claim can constitute negative evidence that weighs against 
the claim).  In light of the above, entitlement to service 
connection for bilateral hearing loss and tinnitus based on 
post-service continuity of symptomatology must be denied.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

In addition, the Board recognizes the Veteran's contentions 
that his current hearing loss and tinnitus are related to 
active service.  Laypersons are generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. 
West, 11 Vet. App. 124, 127 (1998); citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  The 
Board does note that lay evidence can, in some situations, be 
competent to show etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  However, as noted above, the 
July 2008 and August 2008 VA examiners considered the 
Veteran's statements, reviewed the claims file, and opined 
that the Veteran's bilateral hearing loss and tinnitus were 
not related to active service.  The opinions are not 
contradicted by any other medical opinion of record.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only 
consider independent medical evidence to support its findings 
and is not permitted to base decisions on its own 
unsubstantiated claims).  Greater probative value is 
therefore placed on the opinions rendered by the July 2008 
and August 2008 VA examiners than the opinions proffered by 
the Veteran.  Therefore, the Board finds that service 
connection for bilateral hearing loss and tinnitus is not 
warranted.   

In sum, after considering the credibility and probative value 
of the evidence in this case, the Board finds the evidence 
against the Veteran's claims for service connection for 
tinnitus and bilateral hearing loss to be more persuasive 
than the evidence in favor of the claims.  Although the 
Veteran currently has bilateral hearing loss and tinnitus and 
reports having had the conditions since active service, the 
Veteran's service treatment records and separation 
examination reports show that the Veteran's hearing was 
within normal limits and do not show any findings, 
complaints, or notations of hearing loss or tinnitus.  In 
addition, the Veteran's first post-service complaints of 
hearing loss and tinnitus are not noted until 2008, more than 
25 years after separation from active service.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence 
has greater probative value than history as reported by the 
Veteran); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  Furthermore, the July 2008 and August 2008 VA 
examiners, after physical examination and review of the 
claims file, opined that the Veteran's bilateral hearing loss 
and tinnitus were not related to active service.  Thus, after 
careful consideration, the Board concludes that the clinical 
and objective medical evidence in this case is more accurate 
and far more probative than the statements of the Veteran, 
offered more than 25 years after his discharge from service.  
See Curry, 7 Vet. App. at 68.  

Lastly, the Board notes that service connection for a hearing 
loss disability may also be granted on a presumptive basis if 
it manifests itself to a degree of 10 percent or more within 
one year after discharge.  38 C.F.R. § 3.307, 3.309(a).  
However, there is no evidence of such manifestation in this 
case.  On the contrary, the objective medical evidence shows 
that the Veteran did not have a hearing loss disability for 
VA purposes at the time of his 1970 examination.  Id.  
Therefore, the Board finds that the Veteran's bilateral 
hearing loss disability may not be presumed to have been 
incurred in active service.

Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claims for service 
connection for bilateral hearing loss and tinnitus.  Because 
the preponderance of the evidence is against the Veteran's 
claims, the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for 
bilateral hearing loss and tinnitus is not warranted.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303 (2009).




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


